Case 2:18-ml-02814-AB-PVC Document 1091 Filed 04/09/21 Page 1 of 3 Page ID #:46913



     1   SHOOK HARDY & BACON, L.L.P.
         Amir Nassihi (SBN 235936)
     2   anassihi@shb.com
         Andrew Chang (SBN 222309)
     3   achang@shb.com
         M. Kevin Underhill (SBN 208211)
     4   kunderhill@shb.com
         One Montgomery Street, Suite 2600
     5   San Francisco, CA 94104-4505
         Telephone: (415) 544-1900
     6   Facsimile: (415) 391-0281
     7   DYKEMA GOSSETT PLLC
         John M. Thomas (SBN 266842)
     8   jthomas@dykema.com
         2723 South State Street, Suite 400
     9   Ann Arbor, MI 48104
         Telephone: (734) 214-7613
    10   Facsimile: (734) 214-7696
    11   GORDON REES SCULLY MANSUKHANI, LLP
         Spencer P. Hugret (SBN 240424)
    12   shugret@grsm.com
         Amy Maclear (SBN 215638)
    13   amaclear@grsm.com
         275 Battery Street, Suite 2000
    14   San Francisco, CA 94111
         Telephone: (415) 986-5900
    15   Facsimile: (415) 986-8054
    16   Co-Lead Counsel for Defendant
         Ford Motor Company
    17
                             UNITED STATES DISTRICT COURT
    18
                           CENTRAL DISTRICT OF CALIFORNIA
    19
         IN RE: FORD MOTOR CO. DPS6           Case No.: 2:18-cv-01893-AB-FFM
    20   POWERSHIFT TRANSMISSION
         PRODUCTS LIABILITY                   Case No.: 2:18-ml-02814-AB-PVC
    21   LITIGATION
                                             Assigned to Hon. Andre Birotte, Jr.
    22   _______________________ _______ Courtroom: 7B
         THIS DOCUMENT RELATES
    23   ONLY TO:                            JUDGMENT UPON ORDER
                                             GRANTING DEFENDANT FORD
    24   Hobart, Jeff v. Ford Motor Company, MOTOR COMPANY’S MOTION
         et al.                              FOR SUMMARY JUDGMENT
    25   Case No. 2:18-cv-01893-AB-FFM
    26
    27
    28

                                                              [PROPOSED] JUDGMENT
                                                        CASE NO. 2:18-ml-02814-AB-PVC
Case 2:18-ml-02814-AB-PVC Document 1091 Filed 04/09/21 Page 2 of 3 Page ID #:46914
Case 2:18-ml-02814-AB-PVC Document 1091 Filed 04/09/21 Page 3 of 3 Page ID #:46915



     1                                CERTIFICATE OF SERVICE
     2         I am employed in the County of San Francisco, State of California. I am
     3   over the age of 18 and not a party to the within action. My business address is 275
     4   Battery Street, 20th Floor, San Francisco CA 94111.
     5         On the date set forth below, I served on the party listed below the foregoing
     6   document(s) described as:
     7
                     [PROPOSED] JUDGMENT UPON ORDER GRANTING
     8              DEFENDANT FORD MOTOR COMPANY’S MOTION FOR
     9                           SUMMARY JUDGMENT

    10          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically
    11   filed the document(s) with the Clerk of the Court by using the CM/ECF system.
         Participants in the case who are registered CM/ECF users will be served by the
    12   CM/ECF system. Participants in the case who are not registered CM/ECF users
    13   will be served by mail or by other means permitted by the court rules.
    14          I declare under penalty of perjury under the laws of the United States of
    15   America that the foregoing is true and correct. I declare that I am employed in
         the office of a member of the bar of this Court at whose direction the service
    16   was made.
    17
    18
               Executed on April 5, 2021, at San Francisco, California.
    19
    20
                                                /s/ Maria T. San Juan
    21
                                                Maria T. San Juan
    22
    23
    24
    25
    26
    27
    28

                                                                 CERTIFICATE OF SERVICE
                                                             CASE NO. 2:18-ml-02814-AB-PVC
